DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 10/14/2021.
Claims 1-20 are pending. Claims 1, 8, and 17 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for CON domestic priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 10/14/2021, 01/27/2022, 05/20/2022, 10/24/2022.  All IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0371376 A1).
Regarding independent claim 1, Kim teaches a method (method of improving “clock duty cycle” using DCA, DCM fine tuning, see Abstract) comprising: 
issuing, from a controller (Fig. 1: 10), a first mode register write command (para [0056], para [0037]: “mode register write command”) to a memory device to cause a first value (para [0056] in context of Fig. 3: DCM results and DCM offset) to be written to a mode register (Fig. 3: 325, 353 combined mode register. See para [0056) to initiate testing (DCM, DCA fine tuning) of a plurality of adjustments on a clock cycle (Fig. 6 in context of 610-650 in context of para [0046]: DCM testing or, checking timing of internal data clocks); 
issuing, from the controller, a mode register read command to read a result stored in the mode register (Fig. 6: 660 in context of para [0065], para [0066]: MRR used to read DCM results and DCM offset); and 
issuing from the controller, a second mode register write command (para [0043]: program command associated with DCA code that  is input to Fig. 3: 325) to cause a second value (DCA value according to DCM results and DCM offset) to be written to the mode register (Fig. 3: 325, 353) 
to select one of the plurality of duty codes, based, at least in part, on the result (in context of para [0070], para [0071], para [0089], para [0092]: DCA code is selected according to DCM results and DCM offset).
Regarding claim 2, Kim teaches the method of claim 1, comprising: issuing at least one access command, from the controller, to the memory device to cause the memory device to perform at least one access operation during the testing (para [0037]: memory device and mode register access by controller).
Regarding claim 3, Kim teaches the method of claim 2, further comprising: providing, from the controller, to the memory device data to be written to a memory array of the memory device (para [0028]: write data); or 
receiving, from the memory device, at the controller, data read from the memory array of the memory device (para [0028]: read data).
Regarding claim 4, Kim teaches the method of claim 1, further comprising, providing, from the controller, a clock signal to the memory device (para [0023], para [0024]: CK’s and WCK’s).
Regarding claim 5, Kim teaches the method of claim 4, wherein the clock signal is a data clock signal (para [0023], para [0024]: data clocks).
Regarding claim 6, Kim teaches the method of claim 4, further comprising providing, from the controller, a second clock signal to the memory device, wherein the second clock signal is complementary to the clock signal (para [0023], para [0024]: complementary data clocks).
Regarding claim 7, Kim teaches the method of claim 1, further comprising issuing, from the controller, a third mode register write command to the memory device to terminate the testing (Fig. 6: 650 for exiting DCM, see also para [0066]).
Regarding independent claim 8, Kim teaches a method (method of improving “clock duty cycle” using DCA, DCM fine tuning, see Abstract) comprising: 
receiving, from a controller (Fig. 1: 10), a first mode register write command at a memory device (para [0062]: “mode register write command” for initial DCM measurements); 
writing a first value to a mode register (Fig. 3: 325, 353) responsive to the first mode register write command (para [0062]: initial DCM measurements are stored in mode register, see Fig. 6: 610-620); 
initiating testing of a plurality of adjustments on a clock cycle responsive to the first value (Fig. 6 process for fine tuning DCM, see para [0066]); 
receiving, from the controller (Fig. 1: 10), a second mode register write command (para [0062]: “mode register write command” for DCM measurements with flip inputs. Fig. 6: 630-640); and 
writing a second value to the mode register responsive to the second mode register write command (para [0063], para [0064]: fine tuned DCM results and DCM offset are stored in mode register); and 
selecting one of a plurality of duty codes responsive to the second value (in context of para [0070], para [0071], para [0089], para [0092]: DCA code is selected according to DCM results and DCM offset).
Regarding claim 9, Kim teaches the method of claim 8, further comprising writing a result of the testing to the mode register (fine tuned DCM results and offsets are stored in Fig. 3: 353) .
Regarding claim 10, Kim teaches the method of claim 9, further comprising: receiving, from the controller, a mode register read; and providing the result from the mode register to the controller (paras [0060]: MRR).
Regarding claim 11, Kim teaches the method of claim 8, further comprising adjusting an operation of a duty cycle adjustor of the memory device based on the selected duty code (para [0042] and para [0067]).
Regarding claim 12, Kim teaches the method of claim 8, further comprising providing a first duty code of the plurality of duty codes to a first duty cycle adjuster (associated with data clock circuit Fig. 2: 275 in e.g. Fig. 1: Device 0) and a second duty code of the plurality of duty codes to a second duty cycle adjuster (associated with data clock circuit Fig. 2: 275 in e.g. Fig. 1: Device 1).
Regarding claim 13, Kim teaches the method of claim 8, further comprising: receiving an access command from the controller; and performing the access command concurrently with the testing.
(see claim 2 rejection analysis. In addition, the broad functional limitation is applicable for multiple devices device0, device1…also)
Regarding claim 14, Kim teaches the method of claim 8, further comprising: receiving, from the controller, a third mode register write command; and terminating the testing responsive to the third mode register write command.
(see claim 7 rejection analysis)
Regarding claim 15, Kim teaches the method of claim 8, further comprising: receiving a clock signal from the controller at the memory device; and generating, with the memory, at least one internal clock signal based, at least in part, on the clock signal (para [0029], para [0033]), 
wherein a duty cycle of the internal clock signal is based, at least in part, on the one of the plurality of duty codes (para [0036]).
Regarding claim 16, Kim teaches the method of claim 8, wherein at least one of the plurality of adjustments increases a duty cycle of an internal clock signal and at least one of the plurality of adjustments decreases the duty cycle of the internal clock signal (para [0070]).
Regarding independent claim 17, Kim teaches a method comprising: 
adjusting a duty cycle of a clock signal of a memory device with a duty cycle adjuster based on a plurality of duty codes, 
wherein the adjusting is performed concurrently with access operations of the memory device; 
monitoring the duty cycle of the adjusted clock signal; 
selecting one of the duty codes based on the monitoring; and 
adjusting an operation of a duty cycle adjustor of the memory device based on the selected duty code.
(See claim 1 and claim 8 rejection analysis)
Regarding claim 18, Kim teaches the method of claim 17, wherein the selecting comprises selecting a first duty code based on monitoring at a first polarity and selecting a second duty code based on monitoring at a second polarity (Fig. 12 process in context of para [0070]. See also para [0096]).
Regarding claim 19, Kim teaches the method of claim 18, wherein adjusting the operation of the duty cycle adjustor comprises adjusting the operation of the duty cycle adjustor based on an average of the first duty code and the second duty code (Fig. 12 process: calculation is based on DCA value at 0).
Regarding claim 20, Kim teaches the method of claim 18, wherein the monitoring is performed at the first polarity or the second polarity based, at least in part, on a value stored in a mode register (Fig. 3: DCM offset and DCM results stored in 353 MRx).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10a.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 19-20 (and claims 1-20 inclusive)  of U.S. Patent No. US 10,715,127 B2, in view of claims 1-20 of  US 11,152,929 B2. 
(analysis not shown)
10b.	Claims 1, 8, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 19-20 of U.S. Patent No. US 10,715,127 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
(analysis not shown)

Additional art rejection are not shown. Please see Prior Art Not Relied Upon section.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Shin (US 2011/0102039 A1) disclosure applicable for all claims  and can be used in 102 (a) (1) anticipation rejection: 
Shin discloses an apparatus (Fig. 3 “clock correction circuit”) comprising: 
a first duty cycle adjustor (Fig. 3: 330 DCC unit) configured to adjust a clock signal (input/ output clock signal that propagates through Fig. 3 circuit) based on a first duty code (Fig. 3: CODE2<0:N>; See para [0031] and para [0016]); 
a second duty cycle adjustor (Fig. 3: 320 DCC unit) configured to adjust the clock signal (input/ output clock signal that propagates through Fig. 3 circuit) based on a value of a second duty code (Fig. 3: CODE1<0:N>; See para [0031] and para [0016]); and 
a duty cycle monitor (Fig. 3: 340 further shown in Fig. 4: 340 performing “duty cycle ratio detection”) configured to determine the duty cycle of the of the clock signal (para [0031]: “duty cycle ratio of the selected clock signal”) which is adjusted by each of a plurality of values (values derived from N-bit code) of the look ahead code (para [0031]: duty cycle code <0:N> contains plural values of duty cycle correction as understood by ordinary skill in the art. See also para [0014]), 
wherein the first duty code (Fig. 3: CODE2<0:N>) of the first duty cycle adjuster (Fig. 3: 330) is adjusted based on a result of the duty cycle monitor (para [0015]: duty cycle code generation unit generates duty cycle codes by detecting  duty cycle ratio. Also see para [0031]). Shin discloses the apparatus of claim 1, wherein the first duty cycle adjustor (Fig. 3: 330) and the second duty cycle adjustor (Fig. 3: 320) are coupled to the clock signal in parallel (Fig. 3: 330, 320 are concurrently and always coupled to input/ output clock signal propagates through Fig. 3 circuit). 
Shin discloses an apparatus (Fig. 3: apparatus) comprising: 
a first duty cycle adjustor (Fig. 3: 330) configured to adjust a clock signal (input/ output clock signal that propagates through Fig. 3 circuit) based on a value of a first duty code (Fig. 3: CODE2<0:N>); 
a second duty cycle adjustor (Fig. 3: 320) configured to adjust the clock signal (input/ output clock signal that propagates through Fig. 3 circuit) based on a value of a second duty code (Fig. 3: CODE1<0:N>); and 
a duty cycle monitor (Fig. 3: 340 further illustrated in Fig. 4: 340) configured to determine the duty cycle (para [0031]: ratio of duty cycle) of the of the clock signal (propagated clock through circuit of Fig. 3 e.g. Fig. 3: EXTCLK2) which is adjusted by the second duty cycle adjustor (Fig. 3: 320), 
wherein the value of the first duty code (Fig. 3: CODE2<0: N> in e.g. cycle N+1 of signal propagation) of the first duty cycle adjuster (Fig. 3: 330) is adjusted based on the value of the second duty code (Fig. 3: CODE1<0: N> value in e.g. cycle N of signal propagation determines DLLCLK1) for the second duty cycle adjustor (Fig. 3: 330. Feedback mechanism and clock duty cycle correction of the disclosed circuit meets this limitation of the claim, see Fig. 3).
Chandrasekaran et al. (US 20140253195 A1) disclosure is applicable for all claims and can be used in anticipation rejection and/ or obviousness rejection.

Chandrasekaran discloses a method (method for duty cycle adjustment of receiver clock in a memory system as illustrated in Fig. 3, Fig. 12-Fig. 13) comprising: 
testing a plurality of adjustments on a clock signal (Fig. 3: 32 in context of para [0028] and para [0029]: “clock signal under test 32”) of a memory device (para [0022]: memory system) concurrently with access operations (para [0023] suggests data sampling and para [0003] suggests data recovery and associated with duty cycle adjustment and thus it is interpreted that method applicable during operation) of the memory device (para [0022]: memory system), 
wherein the testing comprises adjusting a duty cycle of the clock signal based on each of a plurality of duty codes (Fig. 12 and Fig. 13 in context of para [0054] and para [0056]: characterize PI under test by varying duty cycle); 
monitoring the duty cycle of the adjusted clock signal (Fig. 12 and Fig. 13 in context of para [0030], para [0054] and para [0056]: characterize PI under test by varying duty cycle); 
selecting one of the duty codes (para [0030] and para [0054]: PI code) based on the monitoring (para [0054]: “…code is selected to give…desired duty cycle...”); and 
adjusting the operation of a duty cycle adjustor of the memory device based on the selected duty code.
MOON et al. (US 2019/0237127 A1) disclosure is applicable for all claims and can be used in anticipation rejection and/ or obviousness rejection.
MOON discloses an apparatus (Fig. 8 apparatus) comprising: 
a memory device (Fig. 8: 600 memory system with 610 memory controller and 620 memory device) configured to perform access operations (access operations for write or, read) with timing based on a clock signal (e.g. Fig. 8: WCK in context of para [0078] and para [0079]); 
a duty cycle adjuster (Fig. 8: DCA_2) configured to adjust the clock signal (Fig. 8: WCK) based on a value of a duty code (Fig. 8: a value of D_Info); and 
a duty cycle monitor (Fig. 8: 624 “duty monitor”. See para [0084]) coupled to the duty cycle adjuster (Fig. 8: DCA_2), 
wherein the duty cycle monitor (Fig. 8: 624) is configured to determine the value of the duty code (para [0040] and para [0007]: “duty error” determined from optimum ration) which achieves a target duty cycle (e.g. para [0071]: ratio of 50 to 50) of the clock signal while the access operations of the memory device are being performed (access operations for read/ write. Fig. 7 or, Fig. 8 method teaches concurrent access operation while duty cycle is optimized).
MOON teaches an apparatus (Fig. 8 apparatus) comprising: 
a memory device (Fig. 8: 600 memory system with 610 memory controller and 620 memory device) configured to perform access operations (access operations for write or, read) with timing based on a clock signal (e.g. Fig. 8: WCK in context of para [0078] and para [0079]); 
a first duty cycle adjustor (Fig. 8: DCA_2) configured to adjust the clock signal (Fig. 7: WCK write clock) based on a first duty code (Fig. 8: m-bit D_Info_W which is input separately to DCA_2); 
a second duty cycle adjuster (Fig. 8: DCA_1) configured to adjust the clock signal (Fig. 8: WCK) based on a plurality of second duty codes (Fig. 7: m-bit D_info_W . See para [0080]); and 
a duty cycle monitor (Fig. 7: 527 “duty monitor”. See para [0084]) coupled to the second duty cycle adjuster (Fig. 7: DCA_2), 
wherein the second duty cycle adjustor (Fig. 7: DCA_2) and the duty cycle monitor (Fig. 7: 527) are configured to determine an adjustment value for the first duty code (corresponding adjusted correction, see Fig. 8)  access operations for read/ write. Fig. 7 or, Fig. 8 method teaches concurrent access operation while duty cycle is optimized) of the memory device are being performed (para [0082]: “duty adjuster 525_2 adjusting the duty of the write clock WCK provided to the data receiver”. Also see para [0088]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825